COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00446-CV


Peter Payne, Mary Beth Payne,           §   From the 431st District Court
David Howard, Oksana Howard,
Christina Childres, Donna Harris,
and Melvin Harris                       §   of Denton County (2011-70650-431)


v.                                      §   April 10, 2014


The City of Frisco                      §   Opinion by Justice Gabriel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS

                                            /s/ Lee Gabriel
                                     By _________________________________
                                        Justice Lee Gabriel